[Cite as Mays v. Cleveland Mun. Court Judges, 2011-Ohio-6303.]




                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                      No. 97667




                        JUDGE ANITA LASTER MAYS
                                                                     RELATOR

                                                   vs.

                         JUDGES OF THE
                   CLEVELAND MUNICIPAL COURT
                                                                 RESPONDENTS




                                   JUDGMENT:
                               COMPLAINT DISMISSED


                                          Writ of Prohibition
                                          Order No. 450168
     RELEASED DATE: December 8, 2011
FOR RELATOR

Judge Anita Laster Mays, pro se
Cleveland Municipal Court
1200 Ontario Street
14th Fl., Courtroom B
Cleveland, OH 44113

ATTORNEYS FOR RESPONDENT

Judges of the Cleveland Municipal Court
c/o Judge Ronald B. Adrine
Justice Center, 11th Fl.
1200 Ontario Street
Cleveland, Ohio 44113

MELODY J. STEWART, P.J.:

       {¶ 1} On December 8, 2011, the petitioner, Judge Anita Laster Mays of the

Cleveland Municipal Court, commenced this prohibition action against the respondents,

the other judges of the Cleveland Municipal Court. She seeks to prevent the municipal

court judges from voting today for the position of Presiding/Administrative Judge and to

require Judge Lynn Murray to permanently withdraw her application for Cleveland

Municipal Court Jury Commissioner. Judge Mays alleges that Judge Murray, who lost

her election in November 2011, will no longer be a judge in 2012 and has applied for the

position of Jury Commissioner. Judge Mays complains that allowing the vote to go

forward with Judge Murray would create a serious conflict of interest and undermine the

selection of Jury Commissioner. Sua sponte, this court dismisses the application for a

writ of prohibition.
       {¶ 2} The principles governing prohibition are well established. Its requisites are

(1) the respondent against whom it is sought is about to exercise judicial power, (2) the

exercise of such power is unauthorized by law, and (3) there is no adequate remedy at

law. State ex rel. Largent v. Fisher (1989), 43 Ohio St. 3d 160, 540 N.E.2d 239.

Prohibition will not lie unless it clearly appears that the court has no jurisdiction of the

cause which it is attempting to adjudicate or the court is about to exceed its jurisdiction.

State ex rel. Ellis v. McCabe (1941), 138 Ohio St. 417, 35 N.E.2d 571, paragraph three of

the syllabus. Furthermore, it should be used with great caution and not issue in a

doubtful case. State ex rel. Merion v. Tuscarawas Cty. Court of Common Pleas (1940),

137 Ohio St. 273, 28 N.E.2d 273, and Reiss v. Columbus Municipal Court (App. 1956),

76 Ohio Law. Abs. 141, 145 N.E.2d 447. Moreover, the court has discretion in issuing

the writ of prohibition. State ex rel. Gilligan v. Hoddinott (1973), 36 Ohio St. 2d 127, 304
N.E.2d 382.

       {¶ 3} In the present case the action Judge Mays seeks to prohibit is not judicial or

quasi-judicial action.     The Supreme Court of Ohio has "consistently defined

quasi-judicial power as ‘the power to hear and determine controversies between the

public and individuals that require a hearing resembling a judicial trial." State ex rel.

Miller v. Warren Cty Bd. Of Elections, 2011-Ohio-4623, ¶13, emphasis in the original.

A meeting for the purpose of the election of the presiding/administrative judge for the

Cleveland Municipal Court does not involve the exercise of judicial or quasi-judicial

authority, and thus, the requested relief is beyond the scope of prohibition.
       {¶ 4} Moreover, this court notes that by holding the election today, the Cleveland

Municipal Court will be abiding by Rules 3(A) and 4(A) of the Rules of Superintendence

and its own Local Rule concerning the election of the Administrative/Presiding Judge.

Loc.R. 1.05.

       {¶ 5} Additionally, the relator failed to support her complaint with an affidavit

"specifying the details of the claim" as required by Loc. App.R. 45(B)(1)(a). State ex rel.

Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St. 3d 124, 2009-Ohio-4688,

914 N.E.2d 402; State ex rel. Wilson v. Calabrese (Jan. 18, 1996), Cuyahoga App. No.

70077; and State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899.

 The failure to do so is sufficient grounds for dismissing the application for a writ.

       {¶ 6} Accordingly, the court dismisses the application for a writ of prohibition.

Relator to pay costs. This court directs the Clerk of the Cuyahoga County Court of

Appeals to serve upon the parties notice of this judgment and its date of entry upon the

journal. Civ.R. 58(B).

       Complaint dismissed.




MELODY J. STEWART, PRESIDING JUDGE

MARY J. BOYLE, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR.